Van Brunt, P. J.
The relator had been for a number of years a member of the police force, and in April, 1888,,he was charged with neglect of duty. A copy of the charges was duly served upon him, whereupon the relator admitted in writing the charges as specified, and waived examination thereon. Thereafter, at a regular meeting of the board, it was resolved that the charges were true, and that the relator be dismissed from the police force. By the rules of the police department it is provided that charges preferred against any member of the police force must be in writing, and verified by the oath of the complainant, except charges preferred by a commissioner, a superintendent, inspectors, captains, sergeants, or chief clerk, who may make the charges in writing, without oath. The first point raised is that the charge was made by a roundsman, and was not verified under the rule just stated. But this objection does not seem to be well taken, because it appears from the record that the charges were preferred by a captain, the roundsman simply appearing as complainant, and where charges are preferred by a captain under the rules, they need not be verified by oath.
The argum -nt addressed to us in this case seems to be simply an appeal to *58our sympathy, because of the extreme punishment which was inflicted upon the relator. Although it may appear to us that the punishment inflicted was greater than the offense with which he was charged warranted, yet we have no power upon that ground to interfere with the action of the police commissioners. They are the sole judges of the punishment to be inflicted, and, the relator having admitted to them in writing the fact that he was guilty of the charge as preferred, we have no alternative except to affirm the conviction. The conviction should be affirmed, without costs. All concur.